Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.

Drawings Objection Withdrawal
Applicant’s amendment of the specification is acknowledged. Thus, the objection to the drawings is withdrawn.

Specification Objection Withdrawal
Applicant’s amendment of the specification is acknowledged. Thus, the objection to the specification is withdrawn.

Claim Rejections – 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9-11, 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Pub. No. 2012/0193779) of record, in view of Ozawa (U.S. Patent No. 5,471,366) of record, in view of Chen (U.S. Patent Pub. No. 2014/0091471) of record, in view of Lu (U.S. Patent Pub. No. 2012/0007228).  
	Regarding Claim 1
	FIG. 9 of Lee discloses a semiconductor packaged device, comprising: a first semiconductor die (21) comprising a silicon substrate (common in the art) having a first surface, wherein the first semiconductor die further comprises a connection terminal (26); a first dielectric material (28+29) surrounding the first semiconductor die, the first dielectric material comprising a surface substantially level with the first surface; a TIM (33) directly contacting the first surface of the silicon substrate of the first semiconductor die and directly contacting and covering an entirety of the surface of the first dielectric material; a first substrate (11) electrically coupled to the first semiconductor die, wherein a sidewall of the TIM layer, a sidewall of the first dielectric material, and a sidewall of the 
Lee fails to disclose the TIM is “a metal layer”; a redistribution layer between the first semiconductor die and the first substrate”; a sidewall of the metal layer, a sidewall of the first dielectric material, a sidewall of the first substrate, and “a sidewall of the redistribution layer are aligned”; “the redistribution layer comprises a conductive pad and a dielectric layer covering an upper surface of the conductive pad; a connector electrically coupling the first semiconductor die to the conductive pad of the redistribution layer; a first under bump metallization (UBM) between the connection terminal and the connector, the first UBM having a stepped shape; a second UBM between the conductive pad and the connector, the second UBM having a stepped shape and the connector having a first sidewall level with a sidewall of the first UBM and a second sidewall level with a sidewall of the second UBM”; and “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”.
FIG. 3 (reproduced below) of Ozawa discloses a similar semiconductor packaged device, comprising a TIM (33), which is a metal layer (Col. 4, Lines 65-67), a second dielectric material (34) encapsulating the first dielectric material (annotated) and contacting the sidewall of the metal layer (33), the sidewall of the first dielectric material, 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Ozawa. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving heat dissipation (Col. 1, Lines 7-11 of Ozawa).
With respect to “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”, said recitation relates to the material properties. Ozawa discloses the metal layer is aluminum (Col. 4, Lines 65-67) and the first dielectric material is a resin (Col. 4, Lines 52-54). It would have been obvious to one of ordinary skill in the art that an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape.

    PNG
    media_image1.png
    532
    527
    media_image1.png
    Greyscale

Lee as modified by Ozawa fails to disclose a redistribution layer between the first semiconductor die and the first substrate”; a sidewall of the metal layer, a sidewall of the first dielectric material, a sidewall of the first substrate, and “a sidewall of the 
FIG. 9 (annotated below) of Chen discloses a similar semiconductor packaged device, comprising a redistribution layer (113) between the first semiconductor die (120) and the first substrate (910); a sidewall of the metal layer (220), a sidewall of the first dielectric material (112), a sidewall of the first substrate (910), and a sidewall of the redistribution layer are aligned; and the redistribution layer comprises a conductive pad (8); a connector (5) electrically coupling the first semiconductor die to the conductive pad of the redistribution layer; a first under bump metallization (UBM) (2) between the connection terminal (1) and the connector, the first UBM having a stepped shape; a second UBM (7) between the conductive pad and the connector, the second UBM having a stepped shape.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Chen. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving IC packaging (Para. 1 of Chen).

    PNG
    media_image2.png
    395
    610
    media_image2.png
    Greyscale

Lee as modified by Ozawa and Chen fails to disclose “the connector having a first sidewall level with a sidewall of the first UBM and a second sidewall level with a sidewall of the second UBM”. 
FIG. 8 of Lu discloses a similar semiconductor packaged device, wherein the redistribution layer (135) comprises a conductive pad (107); a connector (123); a first under bump metallization (UBM) (129); and a second UBM (117), wherein the first UBM having a stepped shape; the second UBM having a stepped shape; and the connector having a first sidewall level with a sidewall of the first UBM and a second sidewall level with a sidewall of the second UBM.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lu. The ordinary 

	Regarding Claim 2
	FIG. 3 of Chen discloses a third dielectric material (310) laterally surrounding the connectors and laterally surrounded by the first dielectric material (112), the first semiconductor die (120) is electrically coupled to the first substrate through the connectors on a second surface of the first semiconductor die (120) opposite to the first surface.

	Regarding Claim 3
	FIG. 9 of Chen discloses the metal layer (220), the first dielectric material (112), the redistribution layer (113) and the first substrate (910) have equal widths.

	Regarding Claim 4
	FIG. 9 of Lee discloses the first substrate (11) comprises a plurality of through vias (12).

	Regarding Claim 6
	FIG. 9 of Chen discloses the metal layer (220) is selected from a group consisting of Ti, Cu, Ni and Al [0025].

	Regarding Claim 7


	Regarding Claim 9
	FIG. 9 of Lee discloses the second dielectric material comprises a tapered outer sidewall and the sidewall of the heat spreader comprises a slope parallel to the outer sidewall of the second dielectric material.

	Regarding Claim 10
	FIG. 9 of Lee discloses the second dielectric material physically contacts at least one of the through vias.

	Regarding Claim 11
	FIG. 9 of Lee discloses a semiconductor packaged device, comprising: a semiconductor die (21) comprising a silicon substrate (common in the art); a dielectric layer below the silicon substrate and a connection terminal (26) exposed through the dielectric layer; a first dielectric material (28+29) laterally surrounding the semiconductor die and including a sidewall facing away from the semiconductor die; a TIM layer (33) directly contacting a top surface of the silicon substrate of the semiconductor die opposite to the dielectric layer and directly contacting and covering an entirety of an upper surface of the first dielectric material; a redistribution layer (11b) beneath the semiconductor die; a first substrate (11) electrically coupled to the semiconductor die through the redistribution layer, the first substrate being formed of a 
Lee fails to disclose the TIM is “a metal layer”; “the redistribution layer comprises a conductive pad; a connector electrically coupling the semiconductor die to the conductive pad of the redistribution layer; a first under bump metallization (UBM) between the connection terminal and the connector;Attorney Docket No. 18506-1022/US60355TSMC Ref. No. P20160396US00Application No. 15/255,539 TSMC REF: P20160396US00a second UBM exposed through the redistribution layer and electrically coupling the conductive pad to the connector, wherein the second UBM includes a stepped shape having first portion extending over a surface of the redistribution layer”; and “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”.
FIG. 3 (reproduced above) of Ozawa discloses a similar semiconductor packaged device, comprising a TIM (33), which is a metal layer (Col. 4, Lines 65-67), a second dielectric material (34) encapsulating the first dielectric material (annotated) and contacting the sidewall of the metal layer (33), the sidewall of the first dielectric material, 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Ozawa. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving protection.
With respect to “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”, said recitation relates to the material properties. Ozawa discloses the metal layer is aluminum (Col. 4, Lines 65-67) and the first dielectric material is a resin (Col. 4, Lines 52-54). It would have been obvious to one of ordinary skill in the art that an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape.
Lee as modified by Ozawa fails to disclose “the redistribution layer comprises a conductive pad; a connector electrically coupling the semiconductor die to the conductive pad of the redistribution layer; a first under bump metallization (UBM) between the connection terminal and the connector;Attorney Docket No. 18506-1022/US60355TSMC Ref. No. P20160396US00Application No. 15/255,539 TSMC REF: P20160396US00a second UBM exposed through the redistribution layer and electrically coupling the conductive pad to the connector, wherein the second UBM includes a stepped shape having first portion extending over a surface of the redistribution layer”. 
FIG. 8 of Lu discloses a similar semiconductor packaged device, wherein the redistribution layer (135) comprises a conductive pad (107); a connector (123) electrically coupling the semiconductor die (133) to the conductive pad of the 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lu. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving electrical performance (Para. 5 of Lu).

	Regarding Claim 13
	The limitation “a surface energy between the metal layer and a dry film is less than a surface energy between the first dielectric material and the dry film” is related to material property (adhesion is a function of surface energy). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01

	Regarding Claim 14
	The limitation “the metal layer comprises a thermal conductivity between about 100 Watt/m*K and about 400 Watt/m*K” is related to material property. Where the claimed and prior art products are identi-cal or substantially identical in structure or prima facie case of either antici-pation or obviousness has been established. In re Best,562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ozawa, Chen and Lu, in view of Lindsey (U.S. Patent No. 8,450,188) of record. 
	Regarding Claim 5
Lee as modified by Ozawa, Chen and Lu discloses Claim 1, comprising a second semiconductor die having a first surface level with the first surface of the first semiconductor die.
Lee as modified by Ozawa, Chen and Lu fails to explicitly disclose “the metal layer extends continuously from the first surface of the first semiconductor die and cover the first surface of the second semiconductor die”.
FIG. 7 of Lindsey discloses a similar semiconductor packaged device, comprising a second semiconductor die (left 24) having a first surface leveled with the first surface of the first semiconductor die (right 24), wherein the metal (Col. 3, Lines 1-5) layer (12) extends continuously from the first surface of the first semiconductor die and covering the first surface of the second semiconductor die.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lindsey. The ordinary artisan would have been motivated to modify Lee in the above manner so that the die remains firmly attached (Col. 3, Lines 32-47 of Lindsey).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ozawa, Chen and Lu, in view of Yu (U.S. Patent Pub. No. 2015/0108628) of record. 
	Regarding Claim 8
Lee as modified by Ozawa, Chen and Lu discloses Claim 7.
Lee as modified by Ozawa, Chen and Lu fails to disclose “a thermal interface material disposed in a space that is defined by the upper surface of the second substrate”.
FIG. 11 of Yu discloses a similar semiconductor packaged device, comprising a thermal interface material (16) disposed in a space that is defined by the upper surface of the second substrate (14).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Yu, such that the space is defined by the outer sidewall of the second dielectric material, the heat spreader, an upper surface of the metal layer and an upper surface of the second substrate. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving heat dissipation (Para. 2 of Yu).

Claims 12 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ozawa and Lu, in view of Yu (U.S. Patent Pub. No. 2015/0108628) of record.  
	Regarding Claim 12
Lee as modified by Ozawa and Lu discloses Claim 11, comprising a thermal interface material (33) over the semiconductor die (Lee); and a heat spreader (36) over the thermal interface material and laterally surrounding the second dielectric material, 
Lee as modified by Ozawa and Lu fails to explicitly disclose “a space is between the outer sidewall of the second dielectric material, the heat spreader, an upper surface of the metal layer and an upper surface of the second substrate”. 
	FIG. 11 of Yu discloses a similar semiconductor packaged device, comprising a thermal interface material (16) over the semiconductor die (10); a heat spreader (24) over the thermal interface material; and a space is between the outer sidewall of the second dielectric material (19) and the heat spreader.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Yu, such that the space is defined by the outer sidewall of the second dielectric material, the heat spreader, an upper surface of the metal layer and an upper surface of the second substrate. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving heat dissipation (Para. 2 of Yu).

	Regarding Claim 15
	FIG. 11 of Yu discloses the thermal interface material (16) is disposed over the second dielectric material (19), and the space covers an entirety of the semiconductor die (10) and laterally surrounds the second dielectric material

	Regarding Claim 16
.
	
Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Ozawa, in view of Lu, in view of Lindsey. 
	Regarding Claim 21
	FIG. 9 of Lee discloses a semiconductor packaged device, comprising: a first semiconductor die (21) comprising a silicon substrate (common in the art);Attorney Docket No. 18506-1022/US60355 a redistribution layer (11b) electrically coupled to the first semiconductor die; a first connector (26) electrically coupling the redistribution layer to the first semiconductor die; a first substrate (11) comprising conductive vias (12) electrically couple to the first semiconductor die through the redistribution layer; a first dielectric material (28+29) laterally surrounding the first connectors, and the first semiconductor die; an underfill layer (28) laterally surrounding the first connectors; a second dielectric material (103 and the dielectric between 36 and 10) encapsulating the first semiconductor die and the first dielectric material, and contacting a bottom surface of the first substrate; a TIM layer (33) directly contacting the silicon substrate of the first semiconductor die and directly contacting and covering an entirety of an upper surface of the first dielectric material; a second substrate (100) electrically coupled to the first substrate; wherein a sidewall of the first dielectric material, a sidewall of the first substrate, a sidewall of the TIM layer and a sidewall of the redistribution layer are aligned and contacting an inner sidewall of the second dielectric material, wherein the second dielectric layer comprises 
Lee fails to disclose the TIM is “a metal layer”; “an under bump metallization (UBM) disposed between the first semiconductor die and the first connector, wherein the UBM has a stepped shape laterally surrounding an upper portion of the first connector”; and “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”.
FIG. 3 (reproduced above) of Ozawa discloses a similar semiconductor packaged device, comprising a TIM (33), which is a metal layer (Col. 4, Lines 65-67), a second dielectric material (34) encapsulating the first dielectric material (annotated) and contacting the sidewall of the metal layer (33), the sidewall of the first dielectric material, the sidewall of the redistribution layer (41) and the sidewall of the first substrate (40), and directly contacting a bottom surface of the first substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Ozawa. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving heat dissipation (Col. 1, Lines 7-11 of Ozawa).
With respect to “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”, said recitation relates to the material properties. Ozawa discloses the metal layer is aluminum (Col. 4, 
Lee as modified by Ozawa fails to disclose “an under bump metallization (UBM) disposed between the first semiconductor die and the first connector, wherein the UBM has a stepped shape laterally surrounding an upper portion of the first connector”.
 FIG. 8 of Lu discloses a similar semiconductor packaged device, comprising an under bump metallization (UBM) (129) disposed between the first semiconductor die (133, Para. 21) and the first connector (123), wherein the UBM has a stepped shape laterally surrounding an upper portion of the first connector.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lu. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving electrical performance (Para. 5 of Lu).
Lee as modified by Ozawa and Lu fails to explicitly disclose “the metal layer is configured to be in contact with a dicing tape”. 
FIG. 7 of Lindsey discloses a similar semiconductor packaged device, comprising a second semiconductor die (left 24) spaced apart from the first semiconductor die (right 24); a metal layer (184) contacting the first semiconductor die and the second semiconductor die; the metal layer is configured to be in contact with a dicing tape (16); wherein an adhesivity between the metal layer and a dicing tape is lower than an 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lindsey. The ordinary artisan would have been motivated to modify Lee in the above manner so that the die remains firmly attached (Col. 3, Lines 32-47 of Lindsey).

	Regarding Claim 22
	FIG. 9 of Lee discloses a heat spreader (36) laterally surrounding the redistribution layer (26) and the first substrate (11).

Claims 23 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ozawa, Lu and Lindsey, in view of Yu.
	Regarding Claim 23
	Lee as modified by Ozawa, Lu and Lindsey discloses Claim 22.
Lee as modified by Ozawa, Lu and Lindsey fails to disclose “a thermal interface material in a space between an outer sidewall of the second dielectric material and an inner sidewall of the heat spreader”.
	FIG. 11 of Yu discloses a similar semiconductor packaged device, comprising a thermal interface material (16) in a space between an outer sidewall of the second dielectric material (19) and an inner sidewall of the heat spreader (24).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Yu, such that 

	Regarding Claim 24
	FIG. 9 of Lee discloses the outer sidewall of the second dielectric material tapers from the bottom surface to the metal layer.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892